DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US2018/033677 filed on 21 May 2018, which claims benefit under 35 USC 119(e) to US provisional application No. 62/509,230 filed on 22 May 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 Nov. 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3)(CF2R)LX and not a radiochemistry procedure.  In claims 8-9, it is not clear if Applicants are attempting to claim an intended use or modify the structure of the precursor in claim 5 in some way by a radiochemistry procedure.  Should “isotope” be tracer?  The specification of as originally filed only teaches that a 18O(p,n)18F nuclear reaction was used to produce the isotope 18F. 
Claim 14 recites the limitation "the performing ligand exchange when X is bromine" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil-Rubio et al. (Dalton Trans.; published 2015; see IDS filed on 20 Nov. 2019).

Regarding claim 1, Gil-Rubio et al. disclose the following compounds 
    PNG
    media_image1.png
    113
    153
    media_image1.png
    Greyscale
 (see pg. 19439, schemes 13-15).  This reads on a compound of formula Au(CF3)2LR wherein L=solubility support ligand=PMe3; and R=CF3 (organic substituent).  Regarding claims 3-4, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the Au(III) complex of disclosed by Gil-Rubio are capable of forming a positron emitting radiotracer.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



	Gil-Rubio et al. teach as discussed above.  Gil-Rubio et al. teach gold trifluoromethyl complexes (see title).  Gil-Rubio et al. teach that gold trifluoromethyl complexes present singular characteristics, such as thermal stability, strong-Au-C bonds and, in some cases, reactive α-C-F bonds.  Some of the Au(III) complexes reported, show unusually easy reductive elimination reactions of trifluoromethylated products which could be applied in the development of gold-catalyzed processes for the trifluoromethylation of organic compounds (see abstract).  
	Gil-Rubio et al. do not disclose a compound of formula Au(CF3)2LR wherein L comprises isopropyl (IPr) or tricyclohexylphosphine (P(Cy)3).  
	However, Gil-Rubio et al. disclose complexes of formula 
    PNG
    media_image2.png
    320
    205
    media_image2.png
    Greyscale
 (see pg. 19434, Fig. 1) wherein IPr is 1-3,-bis(2,6-diisopropylphenyl)imidazole-2-ylidene (contains isopropyl).  Gil-Rubio et al. teach that on irradiating with UV light the compounds [Au(CF3)XY(IPr)] underwent reductive elimitation of halotrifluoromethane (see pg. 19438, col. 2).  In addition, Gil-Rubio et al. teach the ligand PCy3 (see pg. 19435).  Gil-Rubio et al. teach that the radical chain is initiated by electron transfer from the Au(I) complex or PCy3 to a photoexcited molecule of ICF3.  The complexes of Au(CF3)(Ar)I(PR3) are stable against reductive elimination and do not undergo R for I ligand exchange with the starting Au(R)L complexes (see pg. 19437, col. 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the complexes of Gil-Rubio et al. by substituting the PMe3 with PCy3 or IPr as taught by Gil-Rubio et al. because it would have been expected to provide equivalent 3 with -Me as taught by Gil-Rubio et al. because it would have been expected to provide an equivalent complex suitable for evaluating fast reductive elimination.

Claims 1-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Rubio et al. (Dalton Trans.; published 2015; see IDS filed on 20 Nov. 2019), in view of Harrison et al. (Organometallics; published 24 Dec. 2012; see attached 892).

	Gil-Rubio et al. teach as discussed above.  In addition, Gil-Rubio et al. teach that other opportunities for the application of these compounds in homogeneous catalysis may rise from the strong electron-withdrawing ability of the trifluoromethyl groups, which enhances the Lewis acidity of the metal center or from the α-fluoride abstraction reactions, which generate highly reactive difluorocarbene intermediates.  In addition the development of efficient methods for the synthesis of the anions [Au(CnF2n+1)4]- would improve their use as flat, weakly coordinating fluorophilic anions in synthesis and material science (see pg. 19440).  Gil-Rubio et al. teach complexes of formula 
    PNG
    media_image3.png
    116
    339
    media_image3.png
    Greyscale
 (see pg. 19438).  Gil-Rubio et al. teach Au(III) methyl (organic) complexes (see pg. 19437; scheme 9).  
	Gil-Rubio et al. do not disclose a precursor formed from gold type 3 (Au(III)) complex, comprising Au(CF3)(CF2R)LX wherein X comprises an X-type ligand.
	Harrison et al. teach cobalt fluorocarbene complexes (see title).  Harrison et al. teach that nucleophilic behavior is unusual for metal fluorocarbenes and has been encountered only for precious metal complexes with formal d8 electron configuration (see pg. 12).  Harrison et al. 2Me substructure was clearly visible in the major product by 1H and 19F NMR spectroscopy (see pg. 14).  Harrison et al. teach that we continue to explore the reactivity of these and related complexes with the goal of finding catalytic methods to generate useful polymeric and small molecule fluorocarbon targets (see pg. 14).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compounds of Gil-Rubio et al. by reacting the suggested difluorocarbene with MeOTf to form a [Au]-CF2Me as taught by Harrison et al. because it would advantageously enable finding catalytic methods to generate small molecule targets.  Since claims 8 and 9 are directed to a precursor of claim 5, the limitation of wherein a radiochemistry procedure is applied to the precursor to generate a positron-emitting isotope is being interpreted as an intended use. If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the precursor made obvious by Gil-Rubio and Harrison contain all of the elements identified in the specification for generating a positron emitting tracer.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Rubio et al. (Dalton Trans.; published 2015; see IDS filed on 20 Nov. 2019), in view of Harrison et al. (Organometallics; published 24 Dec. 2012; see attached 892) and Akhmadullina et al. (Russian J. Coord. Chem.; published 2012; see attached 892).

	Gil-Rubio et al. teach as discussed above.  
	Gil-Rubio et al. do not further teach a gold 3 (AuIII) complex wherein the X-type ligand is acetate.
	Harrison et al. teach as discussed above.
2]BF4 are easily substituted by acetate ligands in the reaction with silver(I) acetate to form new carboxylate complexes [(L)Au(OAc)2]BF4 (see abstract).  Akhmadullina et al. teach that the reactions occur under mild conditions to form the desired compounds in high yields (see pg. 594).   
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compounds of Gil-Rubio et al. by substituting the halide with acetate as taught by Akhmadullina et al. because it would have been expected to provide the equivalent complex in high yield and evaluation of the acetate ligand on transmetallation and stability of the Au(III) complexes. 
	
Claims 1-6, and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Rubio et al. (Dalton Trans.; published 2015; see IDS filed on 20 Nov. 2019), in view of Harrison et al. (Organometallics; published 24 Dec. 2012; see attached 892) and Winston et al. (J. Am. Chem. Soc.; published 2015; see attached 892).

	Gil-Rubio et al. teach as discussed above.  In addition, Gil-Rubio et al. teach ligand exchange (see pg. 19434).
	Gil-Rubio et al. do not further teach a method of activating the gold 3 (Au(III)) complex comprising Au(CF3)2LR to form a precursor comprising Au(CF3)(CF2R)LX and perform ligand exchange.
	Harrison et al. teach as discussed above.
	Winston et al. teach halide dependent mechanisms of reductive elimination from gold (III) (see title).  Winston et al. teach having accessed full Au(III) halide families through formal oxidative addition of CF3I to Au(I) followed halide metathesis (exchange) and the competitive aryl-X and Caryl-CF3 reductive eliminations form Au(III).  The selectivity for Caryl-CF3 reductive elimination increases in the order X=I<Br<Cl<F, and is completely selective for Caryl-CF3 bond formation when X=F.  These observations suggest that selectivity for reductive elimination is strongly dictated by the Au(III)-C bond strength in the reactant and possibly halide polarizability.  These studies suggest that challenging Caryl-C reductive elimination from Au(III) halides is favored when X=Cl or F, due to relatively stronger Au(III)-X bonds compared to the higher halides (see pg. 7926).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gil-Rubio et al. by activating the gold 3 (Au(III)) complex to form a precursor of formula Au(CF3)(CF2R)LX where L=IPr and X=halide as taught by Harrison et al. and Winston et al. because it would advantageously enable reductive elimination to form small molecules of the formula CF2RX.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Gil-Rubio et al. by further performing a ligand exchange on the precursor to evaluate the effect of the X-ligand on reductive elimination.
	
Claims 1-6, and 8-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Rubio et al. (Dalton Trans.; published 2015; see IDS filed on 20 Nov. 2019), in view of Harrison et al. (Organometallics; published 24 Dec. 2012; see attached 892) and Winston et al. (J. Am. Chem. Soc.; published 2015; see attached 892), in further view of Lien et al. (Biomed. Res. Int.; published 2014; see IDS filed on 20 Nov. 2019).

	Gil-Rubio et al. teach as discussed above.
	Gil-Rubio et al. do not further teach applying a radiochemistry procedure on the precursor to produce a trifluoromethyl containing PET tracer comprising CF[18F].
	Harrison et al. teach as discussed above.
	Winston et al. teach as discussed above.
18F]trifluoroalkyl groups (see title).  Lien et al. teach that substantial interest has been given lately to the trifluoromethyl group in the context of radiotracer development for PET (see pg. 1).  Lien et al. disclose radiotracters containing CF3[18F] (see pg. 6).
	It would have been obvious to a person ordinary skill in the art before the effective filing date to modify the Gil-Rubio et al. by further applying a radiochemistry procedure to produce a trifluoromethyl containing PET tracer comprising CF3[18F] as taught by Lien et al. because it would advantageously enable challenging CF3[18F] labeling by reductive elimination to achieve C-CF3[18F] bond formation.  

Claims 1-12, and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Rubio et al. (Dalton Trans.; published 2015; see IDS filed on 20 Nov. 2019), in view of Harrison et al. (Organometallics; published 24 Dec. 2012; see attached 892) and Winston et al. (J. Am. Chem. Soc.; published 2015; see attached 892), in further view of Akhmadullina et al. (Russian J. Coord. Chem.; published 2012; see attached 892).

	Gil-Rubio et al. teach as discussed above.
	Gil-Rubio et al. do not further teach performing ligand exchange when X is bromine comprising replacing bromine with acetate wherein the ligand exchange is performed with AgOAc, dichloromethane, and methylhydroxide (methanol).
	Harrison et al. teach as discussed above.
	Winston et al. teach as discussed above.
	Akhmadullina et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Gil-Rubio et al. by further substituting the bromine ligand with acetate as taught by Harrison et al., Winston et al., and Akhmadullina et al. because it would have been  

Claims 1-6, 8-10, 13, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Rubio et al. (Dalton Trans.; published 2015; see IDS filed on 20 Nov. 2019), in view of Harrison et al. (Organometallics; published 24 Dec. 2012; see attached 892) and Winston et al. (J. Am. Chem. Soc.; published 2015; see attached 892), in further view of Lee et al. (J. Organometal. Chem.; published 17 Apr. 2017; see attached 892).
	
Gil-Rubio et al. teach as discussed above.
Gil-Rubio et al. do not further teach that the activating is performed with Me3SiBr and DCM or DCE and 80oC.
Harrison et al. teach as discussed above.
Winston et al. teach as discussed above.
Lee et al. teach d8 nickel and palladium difluorocarbenes derived from trifluoromethyl POCOP-type pincer complexes (see title). Lee et al. teach that metal complex with fluorinated ligands are of significant interest due to their application in the synthesis of fluorinated organic products (see pg.270).  Lee et al. teach the strategy to prepare d8 Ni and Pd difluorocarbene complexes consisted of abstracting a fluoride from the trifluoromethyl ligand using a lewis acid.  We began our investigation by treating complex 3 with 1 equiv of Me3SiOTf in DCM.  After 10 min, analysis of the reaction mixture using 31P and 19F NMR spectroscopy indicated the formation of the cationic nickel difluorocarbene complex with concomitant formation of Me3SiF (see pgs. 272-273).
3SiBr where Br is equivalent to OTf, in DCM as taught by Lee et al. because it would advantageously enable completely generating the difluorocarbene within 1 .5 h.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to use Me3SiBr instead of Me3SiOTf as the lewis acid because it would advantageously enable ligand exchange with Br- instead of OTf.
   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618